Citation Nr: 0714233	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1967 to October 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which denied 
service connection for both chronic bilateral hearing loss 
disability and chronic tinnitus.  In April 2005, the RO 
granted service connection for tinnitus and assigned a 10 
percent evaluation for that disability.  


FINDING OF FACT

Chronic bilateral hearing loss disability was not manifested 
during wartime service or for many years thereafter.  The 
veteran's chronic bilateral sensorineural hearing loss 
disability has not been objectively shown to have originated 
during his wartime service.  


CONCLUSION OF LAW

Chronic bilateral hearing loss disability was not incurred in 
or aggravated by active service, and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
August 2004 and October 2004 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection; what actions he needed to undertake; 
how the VA would assist him in developing his claim; and to 
submit any relevant evidence in his possession.  The VCAA 
notices were issued prior to the February 2005 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an initial evaluation and 
an initial effective date for the award of service connection 
for chronic hearing loss disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury 


incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection for impaired hearing 
shall be established when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; or the thresholds for at least three of 
these frequencies are 26 decibels; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  The Court has held that the 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records do not refer to hearing 
loss disability.  At his September 1971 physical examination 
for service separation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
10
10
5
15
15

The veteran's service personnel records indicate that he 
served with the Air Force as an aircraft maintenance 
specialist  

A December 2003 written statement from Francis L. Staro, 
M.D., conveys that the veteran was diagnosed with bilateral 
mixed hearing loss disability.  Dr. Staro commented that the 
audiological testing "certainly raises the possibility of 
noise as a factor in the loss of hearing."  

In his March 2004 claim for service connection, the veteran 
advanced that service connection was warranted for bilateral 
hearing loss disability "due to noise trauma in the 
service."  In his May 2004 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that he worked on and around C-141 cargo jets on the 
Travis Air Force Base flight line for approximately three and 
one-half years during active service.  He denied any 
significant post-service noise exposure.  The veteran 
reiterated that he believed that his progressive bilateral 
hearing loss disability was related to his inservice noise 
exposure.  

At an October 2004 VA audiological examination for 
compensation purposes, the veteran complained of bilateral 
hearing loss disability since the early 1970's.  He reported 
that he had served as an Air Force mechanic for four years.  
The veteran clarified that he had worn hearing protection 
while on the military flight line and had no significant 
post-service occupational or recreational noise exposure.  On 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
65
65
65
LEFT
20
40
75
75
95

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 60 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  

In a January 2005 addendum to the October 2004 VA examination 
report, the VA examiner commented that:  

His C-file was reviewed. ...  Considering 
that [the veteran's] hearing was within 
normal limits upon separation in 1971 and 
there are no other hearing tests until 
2003[, i]t is not as likely as not that 
his hearing loss and tinnitus are related 
to his military service.  

An undated written statement from the veteran's spouse 
conveys that she married the veteran in June 1969.  She 
reported that the veteran complained of impaired hearing 
after they were married.  

In support of his claim, the veteran submitted several 
private audiograms in chart form dated between 1990 and 2003.  
A March 2005 VA audiological evaluation states that the 
private audiograms had been reviewed.  The VA examiner opined 
that:

It was noted that the hearing loss did 
become progressively poor (sic) in the 
90s, however, [the veteran] left the 
military in 1971 and at that time, 
hearing levels were within normal limits 
on the test dated 09/01/1971.  The 
medical records that were included in the 
C-file were 19 years or more after [the 
veteran] had left the military service.  
Since the hearing levels were within 
normal limits upon [the veteran's] 
separation from military service, it is 
not as likely as not that his hearing 
loss is related to the military.  

In his April 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that "the hearing tests given at the time 
of separation, up until 1981 were whisper voice tests, which 
is (sic) not an actual audiological exam."  The veteran 
believed that if he had been given an actual audiological 
test, such an evaluation would have established that he 
incurred bilateral hearing loss disability secondary to his 
inservice noise exposure.  

In his September 2005 written statement, the accredited 
representative asserted that the veteran's bilateral hearing 
loss disability was consistent with his inservice noise 
exposure.  The accredited representative notes that a recent 
clinical study revealed that jet fuel exposure has a toxic 
effect upon the auditory system.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of chronic hearing loss 
disability for VA purposes is dated in the 1990, some 19 
years after service separation.  

The veteran asserts that his chronic bilateral hearing loss 
disability was precipitated by his inservice noise exposure.  
The examiner at the October 2004 and March 2005 VA 
audiological evaluations expressly negated the existence of 
such an etiological relationship.  Further, the veteran 
acknowledged that he had worn hearing protection while on the 
flight line during active service.  While he observed that 
the veteran's mixed hearing loss disability "certainly 
raises the possibility of noise as a factor in the loss of 
hearing," Dr. Staro did not specifically find that the 
veteran's hearing loss disability was related to his active 
service.  Indeed, no competent medical professional has 
attributed the onset of the veteran's chronic sensorineural 
hearing loss disability to active service.  

The veteran's claim is supported solely by the accredited 
representative's and his own written statements.  The Court 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
existence or causation of a particular condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any objective evidence of the onset of the claimed disorder 
during or proximate to active service or that it otherwise 
originated during active service, the Board finds that a 
preponderance of the evidence is against service connection 
for chronic bilateral hearing loss disability.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


